DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 3952758, hereinafter ‘Addison’) in view of Cerezo Lotina (US 2012/0068036).
Addison discloses a vehicle awning/crossbar assembly comprising: a housing adapted to be (i) secured to a vehicle roof rack and (ii) load bearing (16); and a telescoping assembly integrated into the housing (14); a first configuration where the telescoping assembly is located substantially within the housing (see Fig. 2); and a second configuration where the telescoping assembly is extended (see Fig. 1) and a canopy (10) is removably coupled to the telescoping assembly; except does not expressly disclose the telescoping assembly being under compression when in the first configuration (due to a lack of springs biased towards retraction).
However, Cerezo Lotina teaches constructing telescoping tubing sections which include a spring (14) having a first end interfacing with a closed end of the housing (13); a first stop (15) interfacing with a second end of the first spring (see Fig. 2); and a first telescoping member (1) interfacing with the first stop (see Fig. 2), resulting in compression in the retracted state (Abstract discloses compression spring) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the stops and springs taught by Cerezo Lotina to each of the telescoping sections taught by Addison, in order to bias the telescoping tubing into the retracted state as taught by Cerezo Lotina (Abstract).
When viewed in combination, Addison as modified above results in a device further including - 20 -a second spring having a first end interfacing with the first stop; a second stop interfacing with a second end of the second spring; and a second telescoping member interfacing with the second stop (due to the double telescoping arrangement and applying the Cerezo Lotina retraction springs to each telescoping tubing section as set forth above); in the first configuration the first springs and the second springs are each compressed (Cerezo Lotina due to retracted position); and in the second configuration (i) the first telescoping members are each extended at least half-way out of the housings, and (ii) the second telescoping members are extended at least half-way out of the first telescoping members (see Addison Fig. 1).  
Addison as modified above further discloses the housing and the first telescoping member each include a hole (74) adapted to receive a protrusion therein (72); the first telescoping member and the second telescoping member each include a retractable protrusion for interfacing with one of the holes (74 , 72); an end stop adapted to removably couple to an open end of the housing (103, indirectly coupled through telescoping arms 70, 71); is coupled to the housing in the first configuration and is uncoupled from the housing in the second configuration (103, indirectly coupled through telescoping arms 70, 71 see Fig. 2; uncoupled in extended position, see Fig. 1); and a second crossbar assembly and a canopy (Addison 17, 18, 19; see Figs. 1-3).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 3952758, hereinafter ‘Addison’) in view of Cerezo Lotina (US 2012/0068036) as applied to claim 17 above, and further in view of Boyle et al. (US 2020/0062188, hereinafter Boyle).
Addison as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the aerofoil shape as claimed.
However, Boyle teaches a similar telescoping roof rack system wherein the cross-sectional shape is an aerofoil (20 see Fig. 1) as claimed.
It would have been an obvious matter of design choice to make the different portions of the cross-section of whatever form or shape was desired or expedient including that of an aerofoil. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


Response to Arguments
5.	Applicant’s arguments, see the response, filed 9/16/2022, with respect to the rejection(s) of claim(s) 1-9, 11-13, and 20 under Kersey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cerezo Lotina.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 14, 2022